Exhibit 10.3

 

PROMISSORY NOTE

(Variable Rate, Non-Revolving Single Advance Loan)

 

Not to Exceed $4,300,000.00

Sioux Falls, South Dakota

 

September 21, 2007

 

FOR VALUE RECEIVED, N0RTHERN LIGHTS ETHANOL, LLC, a South Dakota Limited
Liability Company (“Borrower”), hereby promises to pay to the order of U.S. BANK
NATIONAL ASSOCIATION, a national banking association (“Lender”, which term shall
include any future holder hereof), at 141 N, Main Avenue, Sioux Falls, South
Dakota, or at such other place as Lender may from time-to-time designate in
writing, in lawful money of the United States of America, the principal sum of
Four Million Three Hundred Thousand & 00/100 Dollars ($4,300,000.00) or so much
thereof as may be advanced hereunder.

 

CALCULATION 0F INTEREST. Interest hereunder shall accrue at an annual rate equal
to 3.00% plus the one-month LIBOR rate quoted by Lender (LIBOR + 3.00%), which
shall be the one-month LIBOR rate in effect two New York Banking Days prior to
the stated monthly reprice date, adjusted for any reserve requirement and any
subsequent costs arising from a change in government regulation, such rate to be
reset monthly on the last day of the month. The term “New York Banking Day”
means any date (other than a Saturday or Sunday) on which commercial banks are
open for business in New York, New York. Lender’s internal records of applicable
interest rates shall be determinative in the absence of manifest error. If the
advance under this Note occurs other than on the first day of the month, the
initial one-month LIBOR rate shall be that one-month LIBOR rate in effect two
New York Banking Days prior to the date of the advance, which rate shall be in
effect on the remaining days of the month of the advance.

 

PAYMENT SCHEDULE.

 

INTEREST PAYMENTS. Payments of all interest accrued hereunder shall be made
October 31, 2007, and the last day of each month thereafter.

 

PRINCIPAL PAYMENTS. In this Note each “Quarterly Payment Date” shall be October
31, January 31, April 30, and July 31 of each year. Borrower shall make an
installment payment of principal in the amount of One Hundred Fifty Four
Thousand Dollars ($154,000.00) each Quarterly Payment Date commencing October
31, 2007, and each Quarterly Payment Date thereafter.

 

COMMITMENT FEE. In consideration of Lender’s agreement to extend the loan
evidenced by the Note, Borrower shall pay Lender on the date of this Note first
shown above a commitment fee of Twenty One Thousand Five Hundred Dollars
($21,500.00).

 

PAYMENT IN FULL AT MATURITY. The Maturity Date of this Note is July 31, 2014
(the “Maturity Date”). The total unpaid principal amount and all interest
thereon and any other amount due hereunder shall be payable on the Maturity
Date.

 

PAYMENT DUE ON NON-BUSINESS DAY. In the event any payment due under this Note is
due on a date other than a Business Day (as defined in the Loan

 

--------------------------------------------------------------------------------


 

Agreement), such payment shall be due on the Business Day immediately following
the day the payment was otherwise due.

 

CREDITING PAYMENTS. All payments under this Note shall be made in immediately
available funds. In the event there is no outstanding Event of Default, all
payments made hereunder shall be credited first to accrued interest, next to
unpaid principal, and next, in such order as Lender may determine in its sole
and absolute discretion, to other fees, charges, or costs and expenses payable
by Borrower under this Note or in connection with any other Loan Document.

 

PREPAYMENTS. Borrower may prepay this Note in whole or in part at any time, and
if in part from time-to-time, during the entire term of this Note, without
penalty or premium. No prepayment shall reduce the amount of any scheduled
payment.

 

COLLATERAL; COORDINATION WITH LOAN AGREEMENT. This Note is within the definition
of the “Note” in the Amended and Restated Loan Agreement dated as of August 28,
2006, as amended by that Amendment to Amended and Restated Loan Agreement dated
September 21, 2007 (the “Loan Agreement”), and is subject to the additional
terms and conditions set forth in the Loan Agreement and the Loan Documents
referred to therein. This Note is secured by a Security Agreement dated as of
August 28, 2006, and a Mortgage, Security Agreement, Assignment of Leases and
Rents and Fixture Financing Statement dated as of the date of this Note, as well
as other collateral described in the Loan Agreement and the other Loan
Documents, Capitalized terms not defined herein shall have the meaning-given
such terms in the Loan Agreement.

 

LATE PAYMENT; GRACE PERIOD; DEFAULT INTEREST; CROSS- DEFAULT. If a payment due
hereunder is not made within five (5) days after the date when due, Borrower
shall pay to Lender a late payment charge of Five Hundred Dollars ($500.00) to
compensate Lender for a portion of the cost related to handling the overdue
payment. After any Event of Default, as defined in the Loan Agreement, then the
entire principal sum evidenced by this Note, together with all accrued and
unpaid interest, shall, at the option of the holder hereof, bear interest at the
rate per annum (the “Default Rate”) equal to 3% in excess of the rate of
interest per annum which would otherwise be payable hereunder, and become
immediately due and payable without further notice (except as provided in the
Loan Agreement), demand or presentment for payment, and with out any relief
whatever from any valuation or appraisement laws.

 

PAYMENT 0F OTHER ITEMS. If Borrower defaults under any of the terms of this
Note; Borrower shall pay all reasonable costs and expenses, including without
limitation attorneys’ fees (including any service tax thereon) and costs,
incurred by Lender in enforcing this Note immediately upon Lender’s demand,
whether or not any action or proceeding is commenced by Lender. Without limiting
the generality of the preceding sentence, such costs and expenses shall include
all attorneys’ fees and costs incurred by Lender in connection with any federal
or state bankruptcy, insolvency, reorganization, or other similar proceeding by
or against Borrower or any surety, guarantor or endorser of this Note which in
any way affects Lender’s exercise of its rights and remedies under this Note or
under the Loan Agreement or any other Loan Document. Maker hereby stipulates
that Lender is a “regulated lender” within the meaning of SDCL 54-3-13 and other
applicable South Dakota statutes.

 

2

--------------------------------------------------------------------------------


 

NO OFFSET. No indebtedness evidenced by this Note shall be offset by all or part
of any claim, cause of action, or cross-claim of any kind, whether liquidated or
unliquidated, which Borrower now has or may hereafter acquire or allege to have
acquired against Lender. To the fullest extent permitted by law, Borrower waives
the benefits of any applicable law, regulation, or procedure which provides, in
substance, that where cross demands for money exist between parties at any point
in time when neither demand is barred by the applicable statute of limitations,
and an action is thereafter commenced by one such party, the other party may
assert the defense of payment in that the two demands are compensated so far as
they equal each other, notwithstanding that an independent action asserting the
claim would at the time of filing the response be barred by the applicable
statute of limitations.

 

CERTAIN BORROWER WAIVERS. Borrower waives presentment, protest and demand,
notice of protest, demand and of dishonor and nonpayment of this Note and any
lack of diligence or delays in collection or enforcement of this Note. Borrower
agrees that this Note, or any payment hereunder, may be extended from
time-to-time, and Borrower consents to the release of any party liable for the
obligation evidenced by this Note, the release of any of the security for this
Note, the acceptance of any other security therefore, or any other indulgence or
forbearance whatsoever, all without notice to any party and without affecting
the liability of Borrower.

 

APPLICABLE LAW. This note shall be construed under and governed by the laws of
the State of South Dakota, without giving effect to conflict of laws or
principles thereof, but giving effect to federal laws of the United States
applicable to national banks. Whenever possible, each provision of this note and
any other statement instrument or transaction contemplated hereby or relating
hereto, shall be interpreted in such manner as to be effective and valid under
such applicable law, but, if any provision of this note or any other statement,
instrument or transaction contemplated hereby or relating hereto shall be held
to be prohibited or invalid under such applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
note or any other statement, instrument or transaction contemplated hereby or
relating hereto.

 

NO WAIVER; CERTAIN MISCELLANEOUS PROVISIONS. Failure to exercise any option
provided herein shall not constitute a waiver of the right to exercise the same
in the event of any subsequent default. No modification or waiver by Lender of
any of the terms of this Note shall be valid or binding on Lender unless such
modification or waiver is in writing and signed by Lender. Without limiting the
generality of the preceding sentence, no delay, omission or forbearance by
Lender in exercising or enforcing any of its rights and remedies under this Note
shall constitute a waiver of such rights or remedies. Lender’s rights and
remedies under this Note are cumulative with and in addition to all other legal
and equitable rights and remedies which Lender may have in connection with the
Loan. The headings of paragraphs of this Note are for convenience of the parties
only and shall not be used in interpreting this Note. If this Note is lost,
stolen, or destroyed, upon Borrower’s receipt of a reasonably satisfactory
indemnification agreement executed by Lender, or if this Note is mutilated, upon
Lender’s surrender of the mutilated Note to Borrower, Borrower shall execute and
deliver to Lender a new promissory note which is identical in form and

 

3

--------------------------------------------------------------------------------


 

content to this Note to replace the lost, stolen, destroyed or mutilated Note.
Time is of the essence in the performance of each provision of this Note by
Borrower.

 

AT THE OPTION OF LENDER, THIS NOTE MAY BE ENFORCED IN ANY FEDERAL COURT OR SOUTH
DAKOTA STATE COURT SITTING IN SIOUX FALLS, SOUTH DAKOTA; AND BORROWER CONSENTS
TO THE JURISDICTION AND VENUE OF ANY SUCH COURT AND WAIVES ANY ARGUMENT THAT
VENUE IN SUCH FORUMS IS NOT CONVENIENT. IN THE EVENT BORROWER COMMENCES ANY
ACTION IN ANOTHER JURISDICTION OR VENUE UNDER ANY TORT OR CONTRACT THEORY
ARISING DIRECTLY OR INDIRECTLY FROM THE RELATIONSHIP CREATED BY THIS NOTE,
LENDER AT ITS OPTION SHALL BE ENTITLED TO HAVE THE CASE TRANSFERRED TO ONE OF
THE JURISDICTIONS AND VENUES ABOVE-DESCRIBED, OR IF SUCH TRANSFER CANNOT BE
ACCOMPLISHED UNDER APPLICABLE LAW, TO HAVE SUCH CASE DISMISSED WITHOUT
PREJUDICE.

 

BORROWER AND LENDER EACH IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE OR ANY OF THE
LOAN DOCUMENTS (AS DEFINED IN THE LOAN AGREEMENT) OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

 

IN WITNESS WHEREOF, Borrower has executed this Note as of the date first above
written.

 

 

NORTHERN LIGHTS ETHANOL, LLC

 

 

 

 

 

By:

/s/ Delton Strasser

 

 

 

Delton Strasser

 

   Its:

President

 

4

--------------------------------------------------------------------------------